The opinion of the court was delivered by
Burch, J.:
The action was one to enforce performance of a contract to dispose of real estate. The plaintiff prevailed, and the defendants appeal.
An aunt, left alone by death of a relative with whom she lived, secured for years, and until her death, home association and comforts, together with such care as she needed when she needed it, with a married niece, her only woman relative, who modified her domestic arrangements accordingly, on the promise of leaving to the niece whatever property she had at death. The promise of the aunt and performance by the niece were fully proved by abundant competent evidence; the findings of fact covered all the material issues and some others, and were sufficiently specific; the law of trusts was not involved; and possession or permanent improvement of the property by the *394niece was not essential. Tlie right of the plaintiff, under the circumstances, to the real estate promised to be given, is so clear, and has been recognized so often, that citation of decided cases is unnecessary.
The only features of the case that are in any way peculiar are that, for quite a while the aunt needed no care, in accordance with the established household economy she was often helpful to the niece, and on occasions the parties were separated from each other for periods of time of greater or less length. The relations of the parties, however, were harmonious and mutually satisfactory, and the aunt secured by means of her engagement just what she desired.
The judgment of the district court is affirmed.